DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 
Response to Amendment
In response to the Amendment filed on March 9, 2022, claim 2 has been cancelled and claims 1 and 3-12 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “second reel, respectively” on line 10 should be recited as --second reel, respectively; and--, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (Chinese Pub. No. CN 205264268 U; hereinafter referred to the translation of the Chinese publication) in view of Lee et al (US Pub. No. 2016/0161983 A1).
Regarding claim 1, Figs. 1 and 2 of Gao et al broadly discloses the flexible display device (10) comprising: a flexible display screen (11), a plurality of first reels (i.e. the left reel mechanism 12) and a plurality of second reels (i.e. the right reel mechanism 13); one terminal of the flexible display screen connected to the corresponding first reel; one terminal of the flexible display screen away from the first reel is connected to the corresponding second reel (i.e. the left end of the flexible display screen 11 is connected to the left reel mechanism 12 and the other end 
Regarding claim 3, it is noted that the teachings of Gao et al and Lee et al do not specifically disclose that the thickness of each of the groups of the flexible film layers is the same as required.  However, such limitation of the thickness of each of the groups of the flexible film layers is the same is considered the arbitrary obvious design choice, so as to reduce the stress accumulated in all of the film layers.

Regarding claim 7, Figs. 1, 2 and 5 of Lee et al broadly discloses that a hand-held portion (i.e. the handle 50); each of the groups of flexible film layers, which is away from the first reel, is connected to the hand-held portion; an orthographic projection of the hand-held portion on the first outer casing is larger than an orthographic projection of the first opening on the first outer casing (i.e. the horizontal size of the handle 50 is greater that the opening, the guide 30) so when the flexible display screen is curled, the hand-held portion is arranged outside the first outer casing (i.e. the housing 10).
Regarding claim 10, Figs. 1 and 2 of Gao et al broadly discloses that the flexible display device further comprises a first outer casing (i.e. the left outer case) and a second outer casing (i.e. the right outer case 23); the first reel is arranged in the first outer casing (i.e. the left reel mechanism 12 is arranged in the left outer case); the second reel is arranged in the second outer casing (i.e. the right reel mechanism 13 is arranged in the right outer case 23); a first opening which matches the flexible display screen is arranged on the first outer casing (i.e. the opening on the left outer case for the flexible display screen 11 either stretch out of the outer case from the left reel mechanism 12 or curled in the left outer case when the left reel mechanism rotate counterclockwise); a second opening which matches the flexible display screen is arranged on .

Claims 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Chinese Pub. No. CN 205264268 U; hereinafter referred to the translation of the Chinese publication) in view of Lee et al (US Pub. No. 2016/0161983 A1) and further in view of Kim et al (US Pub. No. 2018/0110137 A1; hereinafter as Kim et al’137) and Kim et al (US Pub. No. 2016/0187929 A1; hereinafter as Kim et al’929).
Regarding claims 4 and 5, it is noted that the teachings of Gao et al and Lee et al do not specifically disclose that the flexible film layer (as per claim 4) or the flexible display screen (as per claim 5) comprises a back-plate protective layer, a display panel, a polarizer, a touch screen, and a protective film layer as required.  However, Fig. 9 of Kim et al’137 broadly discloses that the flexible film layer (as per claim 4) or the flexible display screen (as per claim 5) comprises a back-plate protective layer (i.e. the protective layer PT), a display panel (i.e. the display panel DP), a touch screen (i.e. the touch sensing unit TS), and a protective film layer (i.e. the window member WM); the display panel is attached on the back-plate protective layer to form a group of flexible film layer collectively; the protective film layer is attached on the touch screen to form a 
Regarding claims 8 and 11, the teaching of Kim et al’929 broadly discloses that the flexible display screen is firmly locked with the fixing portions when the flexible display screen is stretched so the flexible display screen keeps stretched; when being curled, the flexible display screen is unlocked so the terminals of the flexible display screen are curled in the first outer casing and the second outer casing, respectively (see lines 9-18 of [0013] and lines 4-14 of [0017]).
Regarding claims 9 and 12, Figs. 3 and 13 of Kim et al’929 broadly discloses that a control button (i.e. the switch button 510 of the rolling switch 500) is disposed on the outer casing (i.e. the first housing 600 and the second housing 700); the control button is connected to the fixing portion so the flexible display screen is locked or unlocked with the fixing portion (see [0094] and lines 10-12 of [0097]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Pub. No. 2020/0214149 A1) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JOE H CHENG/
Primary Examiner
Art Unit 2626